UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of the earliest event reported): January 19, 2012 Value Line, Inc. (Exact name of registrant as specified in its charter) New York (State or Other Jurisdiction of Incorporation) 0-11306 (Commission File Number) 13-3139843 (I.R.S Employer Identification No.) 220 East 42nd Street New York, New York (Address of Principal Executive Offices) (Zip Code) (212) 907-1500 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On January 19, 2012, Value Line, Inc., (NASDAQ: VALU) announced that the Board of Directors declared on January 19, 2012 a quarterly cash dividend of $0.15 per share of common stock, payable on February 9, 2012, to stockholders of record on January 30, 2012.Previously the Company had paid quarterly dividends at the rate of $0.20 per share. Item 9.01.Financial Statements and Exhibits (d)Exhibits Exhibit Number
